Case 1:20-cr-00188-JSR Document 320 Filed 06/17/21 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

eee ee ee eee ee x
UNITED STATES OF AMERICA CONSENT PRELIMINARY ORDER

* OF FORFEITURE/

vw _ MONEY JUDGMENT
RUBEN WEIGAND,
S3 20 Cr. 188 (ISR)
Defendant.

wwe eee eee ee ee ee ee ee ee X

WHEREAS on or about March 9, 2020, the defendant RUBEN WEIGAND (the
“Defendant”) was charged in a one-count Superseding Indictment (the “Indictment”), with
conspiracy to commit bank fraud, in violation of Title 18, United States Code, Section 371 (Count
One);

WHEREAS, the Indictment included a forfeiture allegation as to Count One of the
Indictment, seeking forfeiture to the Government, pursuant to Title 18, United States Code, Section
982(a)(2)(A), of any and all property constituting, or derived from, proceeds the Defendant
obtained directly or indirectly, as a result of the commission of the offense charged in Count One
of the Indictment, including but not limited to a sum of money in United States currency
representing the amount of proceeds traceable to the commission of the offense (the “Forfeitable
Property”);

WHEREAS, on or about March 24, 2021, the defendant was found guilty by jury
trial as charged in Count One of the Superseding Indictment;

WHEREAS, between September 2018 and July 2019, the defendant received
approximately $384,000.00 in commission payments from an unindicted co-conspirator in the

charged conspiracy for services rendered between 2018 and mid-2019;

 
Case 1:20-cr-00188-JSR Document 320 Filed 06/17/21 Page 2 of5

WHEREAS, the defendant consents to the entry ofa money judgment in the amount
of $384,000.00 in United States currency representing the Government’s estimate of the value of
Forfeitable Property, subject to the provisions for repayment specified below; and

WHEREAS, “as a result of any act or omission of the defendant,” 21 U.S.C. §
853(p), the Forfeitable Property “has been commingled with other property which cannot be
divided without difficulty,” id.

IT IS HEREBY STIPULATED AND AGREED, by and between the United States of
America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States
Attomeys, Nicholas Folly, Tara La Morte, and Emily Deininger, and the defendant, and his counsel,
Michael Gilbert, Esq., that:

1, As a result of the offense charged in Count One of the Superseding
Indictment, which the defendant was convicted of at trial, a money judgment in the amount of
$384,000.00 in United States currency (the “Money Judgment”), representing the Government’s
estimate of the value of the Forfeitable Property that the defendant personally obtained, shall be
entered against the defendant.

2. In the event that the defendant, by the date of his sentencing, pays
$300,000.00 toward the Money Judgment, the Government will accept such payment in full
satisfaction of the Money Judgment.

3, In the event that the defendant has not satisfied the Money Judgment by the
date of his sentencing, the Government may move to satisfy the full amount of the Money
Judgment, up to $384,000.00, through the forfeiture of any available property, including any
substitute assets.

4, Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

 
Case 1:20-cr-00188-JSR Document 320 Filed 06/17/21 Page 3of5

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the defendant, RUBEN
WEIGAND, and shall be deemed part of the sentence of the defendant, and shall be included in
the judgment of conviction therewith.

5. All payments on the outstanding Money Judgment shall be made by postal
money order, bank or certified check, made payable, in this instance to the “United States Marshals
Service,” and delivered by mail to the United States Attorney’s Office, Southern District of New
York, Attn: Money Laundering and Asset Forfeiture Unit, One St. Andrew’s Plaza, New York,
New York 10007 and shall indicate the defendant’s name and case number.

6. The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

7. Pursuant to Title 21, United States Code, Section 853 (p) and Title 28,
United States Code, Section 2461(c), the United States is authorized to seek forfeiture of substitute
assets of the defendant up to the uncollected amount of the Money Judgment.

8. Pursuant to Rule 32.2(b) (3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

9, The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure.

10. The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

 
Case 1:20-cr-00188-JSR Document 320 Filed 06/17/21 Page 4of5

J. Wilson, Co-Chief of the Money Laundering and Asset Forfeiture Unit, United States Attomey’s
Office, One St. Andrew’s Plaza, New York, New York 10007.

11. The signature page of this Consent Preliminary Order of Forfeiture/Money
Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the and the same instrument.

AGREED AND CONSENTED TO:
AUDREY STRAUSS

United States Attorney for the
Southern District of New York

By:

 

 

NICHOLAS FOLLY DATE
TARA LA MORTE

EMILY DEININGER

Assistant United States Attorneys

One St. Andrew’s Plaza

New Yor

10 Jove mel

 

 

 

 

 

 

DATE 7
By:
MICHAEL GILBERT, ESQ. DATE
Attorney for defendant
SO ORDERED:
THE HONORABLE JED 8. RAKOFF DATE

UNITED STATES DISTRICT JUDGE

 

 
Case 1:20-cr-00188-JSR Document 320 Filed 06/17/21 Page 5of5

J, Wilson, Co-Chief of the Money Laundering and Asset Forfeiture Unit, United States Attorney’s

Office, One St. Andrew’s Plaza, New York, New York 10007.

11. The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

buh 1). -
Mage Mallite i
By: i i

 

NICHOLAS FOLLY

TARA LA MORTE

EMILY DEININGER

Assistant United States Attorneys

One St. Andrew’s Plaza

New York, New York 10007
Telephone: (212) 637-1060/1041/2472

 

RUBEN WEIGAND, defendant

MICHAEL GILBERT, ESQ.
Attorney for defendant

By:

 

SO ORDERED:

June 17, 2021

 

DATE

 

DATE

. June 17, 2021

 

DATE

 

AS } 4 —
THE HON BLE JED 8. RAKOFF
UNITED S¥YATES DISTRICT JUDGE

5 bey Jy -
Gl{?@/A)
DATE/ ¢

 
